NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                              In re the Matter of:

                          ASHLEY MAE WIDNER,
                            Petitioner/Appellant,

                                        v.

                          COREY JOSEPH REILLY,
                            Respondent/Appellee.

                           No. 1 CA-CV 20-0255 FC
                                FILED 4-27-2021


           Appeal from the Superior Court in Yavapai County
                        No. P1300DO201900576
          The Honorable Joseph P. Goldstein, Judge Pro Tempore

   AFFIRMED IN PART; REVERSED AND REMANDED IN PART


                                   COUNSEL

Brown Hanna & Mull PLLC, Prescott
By John G. Mull
Counsel for Petitioner/Appellant

Sullivan Law Office PLLC, Mesa
By Dianne Nicole Sullivan
Counsel for Respondent/Appellee
                            WIDNER v. REILLY
                            Decision of the Court



                      MEMORANDUM DECISION

Judge David D. Weinzweig delivered the decision of the Court, in which
Presiding Judge David B. Gass and Judge Michael J. Brown joined.


W E I N Z W E I G, Judge:

¶1           Ashley Mae Widner (“Mother”) appeals the superior court’s
orders on parenting time and child support. We affirm the court’s
parenting time order and reverse and remand for the superior court to
address the child support order.

             FACTS AND PROCEDURAL BACKGROUND

¶2            Mother and Corey Joseph Reilly (“Father”) are the biological
parents of a daughter (“Daughter”) born in 2014. Parents voluntarily
shared parenting time until 2019. At that time, Mother petitioned the
superior court to establish paternity and modify parenting time, legal
decision-making and child support. Father admitted paternity. Mother
and Father stipulated to joint legal decision-making.

¶3            After a trial, the court awarded Mother parenting time on
alternate weekends and school breaks. Father had the children for the
balance of the time. The court also awarded Father $355 per month in child
support. Mother timely appeals. We have jurisdiction. See A.R.S. § 12-
2101(A)(1).

                               DISCUSSION

¶4            We review the superior court’s orders on legal decision-
making and parenting time for an abuse of discretion. See In re Marriage of
Diezsi, 201 Ariz. 524, 525, ¶ 3 (App. 2002).

¶5             Mother raises three issues on appeal. She first argues the
superior court failed to apply the presumption against joint legal decision-
making under A.R.S. § 25-403.04, which creates a rebuttable presumption
that joint legal decision-making conflicts with a child’s best interests if a
parent has abused drugs or alcohol within 12 months before the petition or
request for legal decision-making was filed. But Mother stipulated to joint
legal decision-making, and her stipulation is binding. See Pulliam v. Pulliam,
139 Ariz. 343, 345 (App. 1984). The court did not abuse its discretion.


                                      2
                            WIDNER v. REILLY
                            Decision of the Court

¶6            Mother next argues the court erroneously awarded father the
majority of the parenting time because it was not in Daughter’s best
interests. Section 25-403(A) requires the court to consider certain factors
when evaluating a child’s best interests for parenting time purposes. The
court addressed each of the statutory factors here in its written order. See
A.R.S. § 25-403. Father had experience as the parent with a majority of the
parenting time. Mother conceded he was a good parent. Daughter had
extended family near Father’s home and attended an A+ school with her
cousins. We find no abuse of discretion.

¶7            Finally, Mother contends the court erroneously awarded
child support to Father. All parents owe a duty of support to their children.
See A.R.S. § 25-501. We review child support awards for an abuse of
discretion. Birnstihl v. Birnstihl, 243 Ariz. 588, 590, ¶ 8 (App. 2018). Father
conceded error on $120 of the $355 monthly award because he has no
childcare expenses. We remand the child support award for correction.

                               CONCLUSION

¶8            We affirm the superior court’s parenting time order, but
reverse and remand for the court to correct the child support order as
described above. Mother and Father also seek their attorney fees under
A.R.S. § 25-324. Because both parents earn a similar income and neither
parent asserted unreasonable arguments, we deny both attorney fee
requests in our discretion.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        2